979-864-1316
 111 E. Locust, Suite. 500                                                              979-388-1316
   Angleton, TX 77515                                                                   281-756-1316


www.brazoria-county.com

                                                                                        FILED IN
                                        RHONDA BARCHAK                           14th COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                           DISTRICT CLERK
                                             BRAZORIA COUNTY                     7/17/2015 8:22:51 AM
                                                                                 CHRISTOPHER A. PRINE
                                                                                          Clerk


                                      NOTICE OF ASSIGNMENT ON APPEAL

     7/16/2015

     TO:      FOURTEENTH COURT OF APPEALS

     RE:     Cause No. 75576-CV, in the 149th District Court

             Style; TYLER LEE, ET AL VS. DIXON EQUIPMENT SERVICES, INC., ET AL

                               **************************************

     CASE INFORMATION:

     DATE OF APPEALABLE ORDER/JUDGMENT:      6/17/15, 7/1/15
     NOTICE OF APPEAL:            7/16/15
     MOTION FOR NEW TRIAL:        NO
     ORDER OVERRULING MOT N/T     N/A
     REQUEST FOR FINDING OF FACTS AND CONCLUSIONS OF LAW FILED: NO
     REQUEST FOR CLERK’S RECORD: NO
     REQUEST FOR REPORTERS RECORD FILED: NO
     METHOD OF DELIVERY:          TAMES PORTAL
     JUDGE PRESIDING:             TERRI HOLDER
     COURT REPORTER:              ROBIN RIOS

                              ***************************************

     APPELLANT:                    MAXIM CRANE WORKS L.P.

     ATTORNEY(S) FOR APPELLANT: JEFFREY L. DIAMOND
     TEL.:  713-227-6800
     FAX :  713-227-6801
     EMAIL ADDRESS: jeffrey@jdiamondand associates.com
     TEXAS BAR NO.:    05802500
                                                                                Filed for Record
                                                                                7/16/2015 1:48:50 PM
                                                                                Rhonda Barchak, District Clerk
                                                                                Brazoria County, Texas
                                                                                75576-CV
                                                                                Kelley Hanson, Deputy

                                   CAUSE NO. 75576-CV

TYLER LEE AND LEIGH ANN LEE          §                     IN THE DISTRICT COURT OF
INDIVIDUALLY AND AS NEXT FRIEND      §
OF SYDNEY ROSE LEE, MINOR            §
                                     §
            Plaintiff                §
VS.                                  §                     BRAZORIA COUNTY, TEXAS
                                     §
BERKEL & COMPANY CONTRACTORS,        §
INC., MAXIM CRANE WORKS, L.P., DIXON §
EQUIPMENT SERVICES, INC., FLOYD      §
DIXON, ISAAC DOLAN, JAMES DAVIDSON §
ANDREW BENNETT, AND LINK-BELT        §
CONSTRUCTION EQUIPMENT CO.           §
                                     §
            Defendants               §                     149TH JUDICIAL DISTRICT

                             NOTICE OF APPEAL
                FILED BY DEFENDANT, MAXIM CRANE WORKS, L.P.

       COMES NOW, Defendant, MAXIM CRANE WORKS, L.P., and pursuant to Rules 25

and 26 of Texas Rules of Appellate Procedure, files this it’s Notice of Appeal, and respectfully

shows the Court as follows:

1.     Defendant, MAXIM CRANE WORKS, L.P., gives notice of its desire to appeal from the

Final Judgment signed on June 17, 2015, and the Amended Judgment signed on July 1st 2015, in

favor of Defendant BERKEL & COMPANY CONTRACTORS, INC. as to Defendant MAXIM

CRANE WORKS, L.P.’s Cross-Acton against BERKEL & COMPANY CONTRACTORS, INC.

2.     The trial court is the 149th Judicial District Court of Brazoria County Texas; cause

number 75576-CV. The Style of the case is Tyler Lee and Leigh Ann Lee, Individually and As

Next Friend of Sydney Rose Lee, Minor, v. Berkel & Company Contractors, Inc., Maxim

Crane Works, L.P., Dixon Equipment Services, Inc., Floyd Dixon, Isaac Dolan, James

Davidson, Andrew Bennett, and Link-Belt Construction Equipment Co.
3.     Defendant, MAXIM CRANE WORKS, L.P., is appealing to either the Court of Appeals for

the First District of Texas at Houston or the Court of Appeals for the Fourteenth District of

Texas at Houston. No related appeal or original proceeding has been previously filed in either the

First or Fourteenth Court of Appeals.

                                             Respectfully submitted,

                                             J. DIAMOND AND ASSOCIATES, PLLC


                                                     /S/ Jeffrey L. Diamond
                                             Jeffrey L. Diamond
                                                     State Bar No. 05802500
                                             Ann E. Knight
                                                     State Bar No. 00786026
                                             1010 N. San Jacinto Street
                                             Houston, Texas 77002
                                             Tel: (713) 227-6800
                                             Fax: (713) 227-6801
                                             jeffrey@ jdiamondandassociates.com
                                             ann@jdiamondandassociates.com

                                             Attorneys for Defendants:
                                             Maxim Crane Works, L.P., and James Davidson




                                                2
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the forgoing instrument was served upon
all known counsel of record via facsimile, hand delivery, and/or certified mail, return receipt
requested, on the 16th day of July, 2015.

Kurt B. Arnold                                    Justin Gilbert
ARNOLD & ITKIN                                    GILBERT & FUREY
6009 Memorial Drive                               222 North Velasco Street
Houston, TX 77007                                 Angleton, TX 77515

Charles Lloyd Clay, Jr.                           Russell S. Post
CHUCK CLAY & ASSOCIATES, LLC.                     BECK REDDEN LLP
3280 Peachtree Road NE, Suite 2050                1221 McKinney, Suite 4500
Atlanta, GA 30305                                 Houston, TX 77010

Andrew T. McKinney IV                             Thomas C. Wright
D. Douglas Mena                                   Jessica Z. Barger
LITCHFIELD CAVO LLP                               Garrett A. Gibson
One Riverway, Suite 1000                          WRIGHT & CLOSE, LLP.
Houston, TX 77056                                 One Riverway, Suite 2200
                                                  Houston, Texas 77056

John Dwyer                                        Steven D. Selbe
GORDON & REES, LLP                                GORDON & REES, LLP
633 West Fifth Street, 52nd Floor                 1900 West Loop South, Suite 1000
Los Angeles, CA 90071                             Houston, TX 77027

Christopher Pine                                  Christopher Pine
Clerk, First Court of Appeals                     Clerk, Fourteenth Court of Appeals
First Court of Appeals                            Fourteenth Court of Appeals
301 Fannin Street, Room 208                       301 Fannin Street, Room 208
Houston, Texas 77002-2066                         Houston, Texas 77002-2066




                                                            /S/ Jeffrey L. Diamond
                                                    Jeffrey L. Diamond




                                              3